                                   1 Emily A. Buchwald, Esq., Bar No. 13442
                                       EAB@pisanellibice.com
                                   2 PISANELLI BICE PLLC
                                       400 South 7th Street, Suite 300
                                   3 Las Vegas, Nevada 89101
                                       Telephone: 702.214.2100
                                   4
                                       Attorney for Plaintiff Robert Jackson
                                   5
                                   6                               UNITED STATES DISTRICT COURT
                                   7                                      DISTRICT OF NEVADA
                                   8 ROBERT JACKSON                                    Case No.: 2:16-CV-00995-APG-NJK
                                   9                      Plaintiff,
                                       v.                                              STIPULATION AND [PROPOSED]
                                  10                                                   ORDER TO EXTEND TIME TO CONFER
                                       STATE OF NEVADA, et al.,                        ON APPROPRIATE INJUNCTIVE
                                  11                                                   RELIEF (THIRD REQUEST)
                                                Defendant(s).
400 SOUTH 7TH STREET, SUITE 300




                                  12
   LAS VEGAS, NEVADA 89101




                                  13
      PISANELLI BICE




                                  14          Plaintiff Robert Jackson ("Mr. Jackson"), by and through his undersigned counsel, and
                                  15 remaining Defendants Jennifer Nash and Brian Williams (in their official capacities),
                                  16 ("Defendants"), by and through their undersigned counsel, hereby stipulate and agree to extend
                                  17 the time to confer about the appropriate injunctive relief, as ordered in the Order (1) Granting in
                                  18 Part Defendants' Motion for Summary Judgment and (2) Granting in Part Plaintiff's Motion for
                                  19 Summary Judgment ("Order"). (ECF No. 104.) The Court entered the Parties' Stipulation and
                                  20 Order to Extend Time to Confer on Appropriate Relief on December 20, 2019 (ECF No. 108) and
                                  21 Stipulation and Order to Extend Time to Confer on Appropriate Injunctive Relief (Second
                                  22 Request) on January 24, 2020. (ECF No. 114).
                                  23          Since this Court extended the time to confer about injunctive relief on January 24, 2020,
                                  24 prison staff have implemented a temporary vegan menu for Plaintiff at High Desert State Prison
                                  25 and provided Plaintiff with nutritional information concerning the temporary menu. Prison staff
                                  26 also have continued to work toward a more permanent vegan menu with new vegan food items
                                  27 that is expected to become available sometime in May 2020. Mr. Jackson is considering the
                                  28 sufficiency of the proposed diet, as well as the impact of the proposed diet on the scope of the

                                                                                       1
                                   1 potential injunctive relief. The parties have also participated in an ongoing Ninth Circuit
                                   2 mediation proceeding in an effort to resolve this matter. However, the parties need additional
                                   3 time to finalize plans concerning the permanent vegan menu and to complete the mediation
                                   4 process. Counsel for the Parties believe that, with additional time and discussion, an agreement
                                   5 may be met. Accordingly, the deadlines set forth in the Order shall be extended as follows:
                                   6          Deadline for the Parties to confer about the appropriate injunctive relief: May 8, 2020;

                                   7          Deadline for Jackson to submit a brief with the proposed relief in the event Parties cannot

                                   8 agree: May 29, 2020;
                                   9          Deadline for remaining Defendants to submit their response: June 19, 2020.

                                  10
                                  11 DATED this 9th day of March 2020                      DATED this 9th day of March 2020
400 SOUTH 7TH STREET, SUITE 300




                                  12 By:     /s/ Emily A. Buchwald                         By:      /s/ Jared M. Frist
   LAS VEGAS, NEVADA 89101




                                           Emily A. Buchwald, Esq., Bar No. 13442                Jared M. Frost, Esq., Bar No. 11132
                                  13
      PISANELLI BICE




                                           PISANELLI BICE PLLC                                   Office of the Attorney General
                                           400 South 7th Street, Suite 300                       Grant Sawyer Bldg.
                                  14       Las Vegas, Nevada 89101                               555 E. Washington Ave. Suite 3900
                                                                                                 Las Vegas, NV 89101
                                  15
                                       Attorney for Plaintiff Robert Jackson
                                                                                           Attorney for Defendants Jennifer Nash and
                                  16
                                                                                           Brian Williams
                                  17
                                  18
                                                                                   IT IS SO ORDERED.
                                  19
                                  20
                                                                                   UNITED STATES DISTRICT JUDGE
                                  21
                                                                                   DATED:          3/10/2020
                                  22
                                  23                                               CASE NO. 2:16-CV-00995-APG-NJK

                                  24
                                  25
                                  26
                                  27
                                  28

                                                                                       2
